Citation Nr: 1811782	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-06 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder PTSD and anxiety.


REPRESENTATION

The Veteran represented by:   The American Legion


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from November 1988 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.

In March 2013, the Veteran requested to testify at a hearing at the local RO.  A hearing was scheduled for January 2018, but the Veteran did not appear for the hearing.  

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the RO separately adjudicated claims for PTSD, anxiety, depression, and attention deficit disorder in its February 2010 rating decision, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that as a result of witnessing a scud missile attack while deployed in Saudi Arabia, or alternatively, that he was deployed in Saudi Arabia at the same time that the missile attack occurred, he now has a psychiatric disability.  The Veteran has sought treatment for anxiety and PTSD since that time and claims that he now has a fear of hostile military or terrorist activity.

Previously, the RO denied the Veteran's claim because there was no diagnosis of PTSD under the Fourth edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM).  The Veteran's VA medical records contain diagnoses of PTSD under both the DSM-IV and DSM-5.  There is a VA examination with a diagnosis of PTSD under DSM-5.

A finding that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient in this case because the Veteran's appeal was certified to the Board in March 2013, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id.  

Therefore, given that no examination of record adequately addresses whether the Veteran's has a current diagnosis of PTSD under DSM-IV, a remand is necessary to address the Veteran's current diagnoses. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of determining the nature, etiology and severity of any psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, the examiner should opine:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran meets the criteria for a current psychiatric diagnosis, to include PTSD, using the criteria of the DSM-IV?  The examiner is advised that the Veteran was deployed in Saudi Arabia during a missile attack; however, he was not present for the attack itself.   

(b)  If the Veteran is shown to meet the criteria for any current psychiatric diagnosis, to include PTSD, using the criteria of the DSM-IV, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disability began during or is causally related to service, to include whether PTSD is related to a fear of hostile military or terrorist activity.  

The examiner should provide a comprehensive rationale for each opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.   

2.  Finally, readjudicate the Veteran's service connection issues based on the entire record.  If the benefits sought on appeal remains denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




